Exhibit 10.9

 

PERFORMANCE AWARD AGREEMENT

 

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, is entered into and effective as of this                day of
                                , 20        , by and between Broadwind
Energy, Inc., a Delaware corporation (the “Company”), and
                                         (“Participant”).

 

RECITALS

 

A.                                   The Participant on the date hereof is a key
employee, officer or director of, or consultant or advisor to, the Company or
one of its Affiliates; and

 

B.                                     The Company wishes to grant a performance
share award to Participant pursuant to the Company’s 2007 Equity Incentive Plan
(the “Plan”) to entitle the Participant to shares of the Company’s Common Stock
upon the achievement of certain specified performance criteria; and

 

C.                                     The Administrator has authorized the
grant of such performance share award to Participant.

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF PERFORMANCE AWARDS

 

A.                                   Grant of Performance Share Award.  The
Company hereby grants to Participant on the date set forth above (the “Date of
Grant”) the right to receive up to                          (                  )
Performance Shares payable in shares of Common Stock on the terms and conditions
set forth herein (the “Performance Share Award”).

 

B.                                     Grant of Performance Unit Award.  The
Company hereby grants to Participant on the Date of Grant the right to receive
up to                          (                  ) Performance Units having a
value of $                           per Unit (the “Per Unit Value”) payable in
cash or the terms and conditions set forth herein (the “Performance Unit Award”
and, together with the Performance Share Award, the “Performance Award”).

 

ARTICLE II.  PERFORMANCE PERIOD

 

The Performance Period shall be the period beginning
                                        , 20        , and ending
                                  , 20      .

 

ARTICLE III.  PERFORMANCE OBJECTIVES AND VESTING OF
PERFORMANCE AWARD

 

A.                                   General.  Except as otherwise provided
herein, the Performance Shares or Performance Units subject to this Performance
Award shall vest only upon the achievement of all or a portion of certain
Performance Objectives, defined below, which must be achieved within the
Performance Period.

 

--------------------------------------------------------------------------------


 

The Performance Objectives and the extent to which achievement of all or a
portion of the Performance Objectives will result in the vesting of the
Performance Shares or Performance Units are as follows:

 

Performance Objective(s)

 

Achievement

 

Percentage or Number of
Shares or Units Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing schedule, the Administrator may delay the vesting
of all or any portion of the Performance Awards pursuant to Article X.J. herein;
provided, however, that such delay shall not extend the Performance Period
during which the above Performance Objectives must be achieved.  Subject to such
other terms and conditions set forth in this Agreement, the Participant shall
not be entitled to the issuance of any portion of the Performance Shares or
Performance Units subject to this Performance Award until the Administrator
determines the number of Performance Shares or Performance Units, if any, which
have vested.

 

B.                                     Termination of Employment Prior to
Vesting.  If, prior to the vesting of any Performance Shares or Performance
Units, Participant ceases to be [a key employee or officer] [a consultant or
advisor] [a director] of the Company or any Affiliate for any reason, the
Participant shall forfeit all unvested Performance Shares or Performance Units,
and this Performance Award shall terminate; provided, however, that if the
Administrator delays the vesting and issuance of any Performance Shares or
Performance Units pursuant to Article X.J., the Participant shall not forfeit
any such Performance Shares or Performance Units that otherwise would have
vested prior to the termination of Participant’s relationship had such vesting
not been so delayed, and, upon the issuance of such delayed vested Performance
Shares or Performance Units, this Performance Award shall terminate.

 

C.                                     Termination of Employment After Vesting
But Prior to Issuance.  If Participant ceases to be [a key employee or officer]
[a consultant or advisor] [a director] of the Company or any Affiliate for any
reason after Performance Shares or Performance Units have vested but prior to
the date such Shares are issued or cash is distributed (as described in
Article III hereof), then Participant (or Participant’s estate in the event of
his death) shall be entitled to receive such vested Performance Shares or
Performance Units as if such termination of employment had not occurred.  Upon
the issuance of the vested Performance Shares or Performance Units, this
Performance Award shall terminate.

 

ARTICLE IV.  FORM, TIME OF ISSUANCE

 

The Administrator shall, within            (    ) days after the end of the
Performance Period or at such earlier times as described in Article III above,
determine the number of Performance Shares and Performance Units that have
vested pursuant to Article III above and shall calculate the amount of cash, if
any, payable to Participant by multiplying the Per Unit Value by such number of
vested Performance Units.  Unless the Administrator delays the vesting and
issuance of such Performance Shares or Performance Units pursuant to
Article X.J., such Performance Shares or cash shall be issued in the calendar
year in which the date such Performance Shares or Performance Units become
vested; provided, however, that the Participant shall receive cash equal to the
Fair Market Value of any fractional shares.

 

ARTICLE V.  NONTRANSFERABILITY

 

This Performance Award shall not be transferable, in whole or in part, by
Participant, other than by will or by the laws of descent and distribution,
prior to the date the risks of forfeiture described in this

 

2

--------------------------------------------------------------------------------


 

Agreement have lapsed.  If Participant shall attempt any transfer of this
Performance Award prior to such date, such transfer shall be void and this
Performance Award shall terminate.

 

ARTICLE VI. WITHHOLDING TAXES

 

To permit the Company to comply with all applicable federal and state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that, if necessary, all applicable federal and state payroll, income or
other taxes are withheld from any amounts payable by the Company to
Participant.  If the Company is unable to withhold such federal and state taxes,
for whatever reason, Participant hereby agrees to pay to the Company an amount
equal to the amount the Company would otherwise be required to withhold under
federal or state law.  Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part (i) by delivering shares of
common stock, or (ii) by electing to have the Company withhold shares of Common
Stock otherwise issuable to Participant as a result of the grant of Performance
Shares, in either case having a Fair Market Value, as of the date the amount of
tax to be withheld is determined under applicable tax law, equal to the minimum
amount required to be withheld for tax purposes based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from such exercise. 
Participant’s request to deliver shares or to have shares withheld for purposes
of such withholding tax obligations shall be made on or before the date that
triggers such obligations or, if later, the date that the amount of tax to be
withheld is determined under applicable tax law.  Participant’s request shall be
approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3 or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities and Exchange Act of 1934, if applicable.

 

ARTICLE VII.  CAPITAL ADJUSTMENTS

 

Except as otherwise specifically provided in any employment, change of control,
severance or similar agreement executed by Participant and the Company, pursuant
and subject to Section 14 of the Plan, certain changes in the number or
character of the Common Stock of the Company (through sale, merger,
consolidation, exchange, reorganization, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise) may
result in an adjustment, reduction or enlargement, as appropriate, in the number
of shares subject to this Performance Award.  Any additional shares that are
credited pursuant to such adjustment shall be subject to the same restrictions
as are applicable to the shares with respect to which the adjustment relates.

 

ARTICLE  VIII.  BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

ARTICLE IX.  2007 EQUITY INCENTIVE PLAN

 

The Performance Award represented by this Agreement has been granted under, and
is subject to the terms of, the Plan.  The terms of the Plan are hereby
incorporated by reference herein in their entirety and Participant, by execution
hereof, acknowledges having received a copy of the Plan.  Capitalized terms not
defined herein shall have the meaning set forth in the Plan.  The provisions of
this Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to

 

3

--------------------------------------------------------------------------------


 

the Plan.  In the event that any provision hereof is inconsistent with the terms
of the Plan, the latter shall prevail.

 

ARTICLE X.  MISCELLANEOUS

 

A.                                   Employment or Other Relationship; Rights as
a Stockholder.  Nothing in this Agreement shall be construed to (a) limit in any
way the right of the Company or any Affiliate to terminate the status of
Participant as an employee of the Company at any time, or (b) be evidence of any
agreement or understanding, express or implied, that the Company or any
Affiliate will employ Participant in any particular position, at any particular
rate of compensation or for any particular period of time.  Participant shall
have no rights as a stockholder with respect to shares issued under this
Agreement until such shares have been issued to Participant.  No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 14 of the Plan.

 

B.                                     Securities Law Compliance.  Participant
shall not transfer or otherwise dispose of the shares of Stock received pursuant
to this Agreement until such time as counsel to the Company shall have
determined that such transfer or other disposition will not violate any state or
federal securities laws.  Participant may be required by the Company, as a
condition of the effectiveness of this Performance Award, to agree in writing
that all Stock subject to this Agreement shall be held, until such time that
such Stock is registered and freely tradable under applicable state and federal
securities laws, for Participant’s own account without a view to any further
distribution thereof, that the certificates for such shares shall bear an
appropriate legend to that effect and that such shares will be not transferred
or disposed of except in compliance with applicable state and federal securities
laws.

 

C.                                     Lockup Period Limitation.  Participant
agrees that in the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and that the underwriter(s) seek to impose
restrictions under which certain stockholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the underlying Common Stock, Participant hereby agrees that
for a period not to exceed 180 days from the prospectus, Participant will not
sell or contract to sell or grant an option to buy or otherwise dispose of this
Performance Award or any of the underlying shares of Common Stock without the
prior written consent of the of the underwriter(s) or its representative(s).

 

D.                                    Blue Sky Limitation.  Notwithstanding
anything in this Agreement to the contrary, in the event the Company makes any
public offering of its securities and determines, in its sole discretion, that
it is necessary to reduce the number of issued but unexercised stock purchase
rights so as to comply with any state securities or Blue Sky law limitations
with respect thereto, the Administrator of the Company shall accelerate the
vesting of this restricted stock award, provided that the Company gives
Participant 15 days’ prior written notice of such acceleration.  Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

 

E.                                      Accounting Compliance.  Participant
agrees that, if a “transaction” (as defined in Section 14 of the Plan) occurs,
and Participant is an “affiliate” of the Company or any Affiliate (as defined in
applicable legal and accounting principles) at the time of such transaction,
Participant will comply with all requirements of Rule 145 of the Securities Act
of 1933, as amended, and the requirements of such other legal or accounting
principles, and will execute any documents necessary to ensure such compliance.

 

F.                                      Stock Legend.  The Administrator may
require that the certificates for any shares of Common Stock issued to
Participant (or, in the case of death, Participant’s successors)  under this
Agreement

 

4

--------------------------------------------------------------------------------


 

shall bear an appropriate legend to reflect the restrictions of this Article;
provided, however, that failure to so endorse any of such certificates shall not
render invalid or inapplicable this Article X.

 

G.                                     Shares Reserved.  The Company shall at
all times during the term of this Performance Award reserve and keep available
such number of shares as will be sufficient to satisfy the requirements of this
Agreement.

 

H.                                    Arbitration.  Any dispute arising out of
or relating to this Agreement or the alleged breach of it, or the making of this
Agreement, including claims of fraud and inducement, shall be discussed between
the disputing parties in a good faith effort to arrive at a mutual settlement of
any such controversy.  If, notwithstanding, such dispute cannot be resolved,
such dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least ten
(10) years.  If the parties cannot agree on an arbitrator within twenty (20)
days, any party may request that a judge of the Circuit Court of Cook County,
Illinois select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such disputes.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Chicago,
Illinois.

 

I.                                         Right to Amend.  The Company hereby
reserves the right to amend this Agreement without Participant’s consent to the
extent necessary or desirable to comply with the requirements of Code
Section 409A and the regulations, notices and other guidance of general
application issued thereunder.

 

J.                                        Delay in Payment for Specified
Employee.  Notwithstanding anything herein to the contrary, if any payments to
be made to Participant hereunder are subject to the requirements of Code
Section 409A and the Company determines that Participant is a “specified
employee” as defined in Code Section 409A as of the date of the termination,
such payments shall not be paid or commence earlier than the date that is six
months after the termination.  Any payment not made during the six month period
shall be paid on the first day of the seventh month following termination.

 

ARTICLE XI.  GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware.

 

[Signature page follows]

 

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

By:

 

Its:

 

 

 

 

 

PARTICIPANT

By execution hereof, the Participant acknowledges having
received a copy of the Plan.

 

 

6

--------------------------------------------------------------------------------